DETAILED ACTION
This action is responsive to the request for continued examination filed 4/30/2021.
Claims 2-27 are pending. Claims 2, 4 and 23 are currently amended.
The rejections under Double Patenting are maintained.
All prior rejections under 35 U.S.C. § 103 are maintained.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-40 of U.S. Patent No. 8,756,488 in view of Hilerio et al., U.S. PGPUB No. 2011/0307946 (“Hilerio”).  Although the claims at issue are not identical, they are not patentably distinct from each other because ‘488 discloses all the features of the claimed limitations of the application for a computing device configured to execute a cross-platform application via a computing environment as claimed in the current application, when viewed in light of the disclosure of Hilerio. Hilerio discloses that pinning a website or web application to the taskbar allows to web application to be launched by simply clicking on the associated favicon where messages from this web application can be displayed (figures 3, 15, [0134]-[0135]).  

It is noted that the computing device in ‘488 also discloses the features of installing of a cross-platform application.  It would have been obvious to an ordinary skill in the art at the time of the invention was made to realize that the methods in the application can be performed via the features of the computing device as in '488.
Claims 2-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 8,566,697.  Although the claims at issue are not identical, they are not patentably distinct from each other because ‘697 discloses all the features of the claimed limitations of the application for a computing device configured to execute a cross-platform application via a computing environment, particularly when viewed in light of the disclosure of Hilerio. Hilerio discloses that pinning a website or web application to the taskbar allows to web application to be launched by simply clicking on the associated favicon where messages from this web application can be displayed (figures 3, 15, [0134]-[0135]).  

It is noted that the computing device in ‘697 also discloses the features of installing of a cross-platform application.  It would have been obvious to an ordinary skill in the art at the time of the invention was made to realize that the methods in the application can be performed via the features of the computing device as in '697.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 
Claims 2-15 and 18-24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hilerio, in view of Kay, et al., U.S. Patent No. 8,266,544 (“Kay”). Kay is available as prior art because it claims priority to provisional applications filed 5/18/2010 which are fully enabling of the subject matter relied upon in the rejection.
Hilerio teaches a system and method for an application platform. With regard to Claim 2, Hilerio discloses a computing device comprising:
a processor (figure 1);
a storage (figure 1);
an operating system stored within the storage that configures the processor to create a computing environment (figure 1);
an Application Platform application, where the application platform application is at least partially natively implemented within the computing environment and creates an application runtime environment when executed by the processor (figure 1, [0053]), the Application Platform application comprises:
a rendering engine process configured to implement the logic of the cross-platform application, where the rendering engine process is implemented using various parsers and virtual machines associated with web technologies including HTML, JavaScript, and CSS (figures 14-15: rendering pop up pages within the desktop, which 
retrieve data from a set of one or more remote servers to render a user interface ([0076] describes software executing at a server to support a website; Fig. 5 shows associated web resources sent to a client by a server which are rendered in a web application window);
an integration process configured to enable the cross-platform application to enable the cross-platform application to communicate with the operating system processes to provide notifications in the computing environment ([0050] describes that the desktop is modified by executing instructions that integrates the web application to the desktop. [0096] describes that a website sends updates to a page hosted in a web application browser, where the JavaScript causes a notification to be sent to a task bar, where [0055] describes that web applications communicate with an operating system task bar through an API); wherein
the cross-platform application comprises: a background page that is a text file containing the logic of the cross-platform application in HTML, JavaScript, and/or CSS which the rendering engine process of the application platform parses to implement the logic contained therein to provide the user interface and to use the integration process to provide notifications in the computing environment (Figs. 8-9 and [0096]-[0097] describe that JavaScript background code operates to update elements of the web application, as well as to update an overlay ivon which provides a notification to a user in an operating system task bar of a new message. [0055] 
at least one user interface page that can be rendered by the rendering process to display a user interface within the computing environment ([0088] and fig. 6 show the jumplist containing the items as described); wherein
the cross-platform application is configured to be executed within the application runtime environment and is not a binary executable that can be executed by the computing device ([0054] describe that the application instances execute within the environment of a web browser, rather than as standalone binary executables that execute in the computing device); and wherein
the Application Platform application is configured to integrate the cross-platform application into the computing environment of the computing device by providing at least one launch point for the cross-platform application within the computing environment created by the operating system, where the icon is displayed within the computing environment as the launch point for the cross-platform (figures 14-15, [0131]-[0132], [0050], [0144], [0145]: icons of web applications pinned to the taskbar is the integration process where said icons is displayed as a launch point within the computing environment).
Hilerio, in view of Kay teaches that a rendering engine process processes the background page independently from the at least one user interface page. Hilerio teaches a background and user-interface page, as described above. Kay teaches a system and method for a web application that executes in a browser. Col. 7, lines 24-64 describe a rendering engine 
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine Kay with Hilerio. Kay describes at Col. 2, lines 45-60 that the dynamic, independent rendering processing of the pop-up window relieves developers of having to worry about complex issues related to determining size or default size information for an interface of a web application. Therefore, one of skill in the art would seek to modify Hilerio and incorporate a separate background and visible interface paradigm as described in Kay, to improve the user experience of developers by simplifying the process of developing interfaces for web applications.
With regard to Claim 3, Hilerio discloses that the computing environment is a desktop computing environment that includes a task bar, and at least one launch point is an icon in the taskbar of the desktop computing environment at figures 8-10, 14-15, 25, 38.
With regard to Claim 4, Hilerio discloses that the background page of the cross-platform application executing within the runtime environment utilizes the integration process of the application platform application to add a badge notification to the launch point for the cross-platform application within the desktop computing environment. Figure 9 and [0097]: 
With regard to Claim 5, Hilerio discloses that the application platform application is configured to render pop-up notifications in which the pop-up notification contains a web page rendered by a chromeless web browser application; and the cross-platform application executing within the runtime environment is configured to utilize the application platform application to generate a pop-up notification containing a web page rendered by the chromeless web browser at figures 9, 14-15, [0088], [0091], [0096]-[0097], [0054]. 
With regard to Claim 6, Hilerio discloses that the application platform application monitors URL changes in a chromeless web browser and extracts an access token from one of the URLs returned to the chromeless web browser by a remote server; and the application platform application is configured to locally store the access token. Figure 21 and [0150]-[0155]: different pages 2106, 2108, and 2110 navigated by a user with URL changes are monitored and displayed. [0156]-[0159]: user credential associated with a web application an access token extracted from a URL returned to the chromeless web browser when the user logs in the web application. [0156]-[0158], figure 22: integrating the web application to the taskbar of the desktop where user web application credentials can be retrieved shows that the user 
With regard to Claim 7, Hilerio discloses that the storage is non-volatile storage, and the application platform application and the cross-platform application are stored in the non-volatile storage of the computing device at figure 1 and [0053]-[0054].
With regard to Claim 8, Hilerio discloses that the application platform application receives information from a set of one or more servers to continuously provide updates from the cross-platform application. [0069]-[0071]: web application is executed continuously at run-time. [0087] describes that executing website pages can dynamically update interface elements.
With regard to Claim 9, Hilerio discloses that the application platform application is configured to display the listing of cross-platform application that can be installed on the computing device. [0062]-[0066]: a list of links of web applications that can be installed to the desktop.
With regard to Claim 10, Hilerio discloses that the application platform application is configured to execute a cross-platform application to display the listing of cross-platform applications that can be installed on the computing device at [0062]-[0066].
With regard to Claim 11, Hilerio discloses that the application platform application is configured to coordinate the installation of a second cross-application on the computing device at [0172]-[0173].

With regard to Claim 13, Kay teaches that the background page and at least one user interface page communicate with each other using a Remote Procedure Call (RPC) method. Col. 4, lines 10-18 describe that the interface element can be populated with content from a background element, which in turn receives content fetched remotely from a server, thereby using a remote call. It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine Kay with Hilerio, to provide simplified implementations of interface elements.
With regard to Claim 14, Kay teaches wherein the background page and at least one user interface page share data using unified local storage. Col. 3, lines 24-42 describe that the background element provides content for display by the interface element. It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine Kay with Hilerio, to provide simplified implementations of interface elements.
With regard to Claim 15, Hilerio teaches wherein the background page and the at least one user interface page exchange data via a remote server. Figure 3, 7-9: file containing logic of the cross-platform application corresponding to a background file, and one file containing instructions for rendering a pop up notification executed by the application platform application; [0055]: receive calls from the website and make API calls that enables taskbar functionality shows data transfer between an application within the computing environment and a web application via a remote server.

With regard to Claim 19, Hilerio discloses that the application platform application disables itself when instructed to by the verification server at figure 1.
With regard to Claim 20, which is dependent on claim 18, Hilerio discloses that the application platform application initiates the installation of an updated version of the application platform application when instructed to by the verification server at [0217].
With regard to Claim 21, Hilerio discloses that the integration process is configured to expose APIs that enable the cross-platform application to make modifications to the computing environment ([0055], [0069], [0089] and figures 3 and 7) and to enable cross-platform application executing within the runtime environment to access local storage. [0156]-[0158], figure 22: integrating the web application to the taskbar of the desktop where user web application credentials can be retrieved shows that executing the web application within the runtime environment is performed to access the local storage.
With regard to Claim 22, Hilerio teaches that the cross-platform application further comprises a set of additional assets comprising at least one image file at [0103], [0105], [0109], and [0114].
With regard to Claim 23, Hilerio teaches that the notifications are based on data received from a set of one or more remote servers. [0096] describes that the notification to a user is provided when a website dynamically updates the web application element with a new 
With regard to Claim 24, Hilerio teaches that providing the notifications comprises communicating with a set of one or more natively implemented processes to provide the notifications. [0055] describes that notifications provided to a task bar of an operating system are provided through APIs provided by the operating system for communicating notifications to a task bar or other operating system element.
Claims 16 and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hilerio, in view of Kay, and in view of Pattar, et al., U.S. PGPUB No. 2011/0041003 (“Pattar”).
With regard to Claims 16 and 17, Hilerio and Kay teach Claim 2. Pattar discloses that the computing device is configured to download the cross-platform application by: providing a second user interface via a website; receiving a user selection to download the cross-platform application; and download the cross-platform application as a single file that can be used to extract the background page and the at least one popup page, where the single file is digitally signed to enable identification of the cross-platform application and to verify that the cross- platform application was packaged by an appropriate authority at [0104]-[0105], figure 1 and 11.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine Pattar with Hilerio and Kay. Pattar improves upon communication technology by improving security. Therefore, one of skill in the art would be .
Claims 25-27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hilerio, in view of Kay, and in view of Tuerke, et al., U.S. PGPUB No. 2004/0015954 (“Tuerke”).
With regard to Claim 25, Hilerio and Kay teach Claim 2. Tuerke teaches that the Application Platform application is configured to cache local versions of assets retrieved from a set of one or more remote servers for the cross-platform application. [0052]-[0054] describe that a background document is used to check for a particular object that is to be loaded, extracted, and displayed by a web browser. This file and the object can be stored in local cache.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine Tuerke with Hilerio and Kay. Caching permits the use of web objects when a user is offline, and reduces traffic by enabling reuse of objects in cache. Therefore, one of skill in the art would be motivated to combine Tuerke with Hilerio and Kay, to incorporate these benefits into a web browsing system and thereby improve user experience as well as the functioning of the system.
With regard to Claim 26, Tuerke teaches that the Application Platform application is further configured to retrieve the cached local versions of the retrieved assets when a network connection is absent. [0054] describes that a web browser can obtain a page from locally stored cache if a user is offline. It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine Tuerke with Hilerio and Kay, to incorporate the benefits of a cache into the web application system.
.

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. With regard to the rejections under Double Patenting, as is explained in the rejection, the amended claims are not patentably distinct from the above referenced patent documents, particularly when viewed in light of the disclosure of Hilerio, which teaches or suggests the elements added via amendment.
With regard to Claim 2, Applicant offers a conclusory statement that the references do not teach or suggest the elements of the claims; Applicant is respectfully directed to the above rejection for an explanation of how Hilerio teaches or suggests the subject matter added by amendment. Applicant also argues that the combination of references is improper, because there is no motivation he combine teachings therein. However, Examiner has articulated a reason gleaned from the prior art as to why one of skill in the art would be motivated to combine the references, and the remarks do not address the proffered motivation or explain 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH D BLOOMQUIST whose telephone number is (571)270-7718.  The examiner can normally be reached on M-F, 8:30-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KEITH D BLOOMQUIST/Primary Examiner, Art Unit 2178                                                                                                                                                                                                        
6/19/2021